Citation Nr: 0334868	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
scoliosis, degenerative osteoarthritis and degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to April 
1954.

This appeal originates from an August 2001 rating decision 
that denied an evaluation in excess of 10 percent for 
scoliosis, degenerative osteoarthritis and degenerative disc 
disease of the lumbosacral spine in addition to an evaluation 
in excess of 30 percent for residuals of a left ankle 
disability.  The appellant submitted a notice of disagreement 
with the decision in January 2002, and a statement of the 
case (SOC) was issued in September 2002.  The appellant 
perfected his appeal to the Board of Veterans' Appeals 
(Board) with the filing of a substantive appeal in October 
2002.  


REMAND

The Board's review of the claims file reveals that additional 
RO action on both claims on appeal is warranted.  

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law during 
the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Although the September 2002 Statement of the Case addresses 
the VCAA notice and duty to assist provisions, the claims 
file includes no correspondence from the RO, pertinent to 
either issue on appeal, that satisfies the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See DAV v. Secretary, 327 F. 3d 1339 (Fed. Cir. 
2003); Charles v. Principi, 183 16 Vet. App. 370, 374 (2002).  
The RO's notice letter to the veteran should explain that the 
veteran has a one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  After providing the required notice, the RO 
should attempt to obtain any pertinent, outstanding evidence 
for which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.    

Adjudication of the claim involving the veteran's back should 
include consideration of all former and revised applicable 
rating criteria.  In this regard, the Board notes that during 
the pendency of this appeal, VA amended the portion of the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, governing 
evaluation of diseases and injuries of the spine (Diagnostic 
Codes 5235-5243).  This amendment was effective September 26, 
2003.  See 68 Fed. Reg. 51454-54158 (August 27, 2003).  Where 
laws or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000). 

The RO has not yet considered the question of the veteran's 
entitlement to a higher evaluation for service-connected 
degenerative osteoarthritis, and degenerative disc disease of 
the lumbosacral spine in the context of the regulatory 
changes noted above, nor has the veteran had an opportunity 
to prosecute his claim in that context.  Hence, the Board 
finds that accomplishing such actions on remand will ensure 
due process of law, and avoid the possibility of prejudice.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification the VCAA and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation of and/or treatment for the 
low back and ankle disabilities that are 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite him to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period for response (unless this period 
is waived, in writing).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly,  the RO must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should the claims on appeal in light 
of all  pertinent evidence and legal 
authority.  In adjudicating the claim for  
a higher than 10 percent evaluation for 
scoliosis, degenerative osteoarthritis 
and degenerative disc disease of the 
lumbosacral spine, the RO must document 
its consideration of the former and all 
revised criteria for rating diseases and 
injuries of the spine, set forth at 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-
5295 (effective prior to September 26, 
2003); Diagnostic Codes 5235-5243 
(effective September 26, 2003)).  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to Diagnostic 
Codes 5235-52443 (effective September 26, 
2003) and clear reasons and bases for the 
RO's determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




